COWART, Judge.
The State of Florida seeks to invoke the discretionary jurisdiction of this district court of appeal to review a county court order denying a motion in limine made by the State to exclude from evidence at trial the opinion of a certain defense expert witness which order was certified by the county court to be of great public importance.
The testimony of a defense expert witness is not a “confession” nor an “admission” nor is it “evidence obtained by search and seizure.” Therefore a non-final order denying a state’s motion in limine to exclude the opinion testimony of a proposed defense expert witness is not appeal-able by the State under Rule 9.140(c)(1)(B) nor any other provision of that rule. The jurisdiction of district courts of appeal to discretionarily review by appeal non-final orders of the county court is limited by Rule 9.030(b)(4)(B) to orders otherwise ap-pealable to the circuit court under Rule 9.140(c). Because the order in question is not appealable to the circuit court under rule 9.140(c) this court does not have jurisdiction to review that order under Rule 9.030(b)(4)(B).
APPEAL DISMISSED.
COBB, C.J., and DAUKSCH, J., concur.